Exhibit 99.1 April 29, 2011 Caterpillar contact: Jim Dugan Corporate Public Affairs (309) 494-4100 Mobile (309) 360-7311 Dugan_Jim@cat.com FOR IMMEDIATE RELEASE Cat Financial Announces First-Quarter 2011 Results Cat Financial reported first-quarter revenues of $640 million, an increase of $9 million, or 1 percent, compared with the first quarter of 2010.First-quarter profit after tax was $83 million, a $30 million increase from the first quarter of 2010. The increase in revenues was principally due to a $24 million favorable change from returned or repossessed equipment and a favorable impact from miscellaneous net revenue items.These increases in revenues were partially offset by a $15 million unfavorable impact from lower earning assets (finance receivables and operating leases at constant interest rates) and a $14 million unfavorable impact from lower interest rates on new and existing finance receivables. Profit before income taxes was $115 million for the first quarter of 2011, compared to $71 million for the first quarter of 2010.The increase was principally due to a $24 million favorable change from returned or repossessed equipment, an $11 million favorable impact from higher net yield on average earning assets and a favorable impact from miscellaneous net revenue items. The provision for income taxes in the first quarter of 2011 reflects an estimated annual effective tax rate of 26 percent compared to 22 percent in first quarter of 2010 and 19 percent for the full year of 2010.The increase from the full-year 2010 effective tax rate is primarily due to expected changes in the geographic mix of pre-tax profits and the absence of $22 million of benefits included in the 2010 full-year effective tax rate related to prior years. New retail financing was $2.8 billion, an increase of $947 million, or 52 percent, from the first quarter of 2010.The increase was primarily related to improvements in our North America and Asia-Pacific operating segments. At the end of the first quarter of 2011, past dues were 3.94 percent, which increased slightly from 3.87 percent at the end of 2010.The increase in past dues from year-end is primarily due to seasonality impacts.At the end of the first quarter of 2010, past dues were 6.06 percent.Write-offs, net of recoveries, were $41 million for the first quarter of 2011, down from $61 million in the fourth quarter of 2010 and $46 million in the first quarter of 2010. As of March 31, 2011, Cat Financial's allowance for credit losses totaled $380 million or 1.55 percent of net finance receivables, compared with $363 million or 1.57 percent of net finance receivables at year-end 2010.The allowance for credit losses as of March 31, 2010 was $394 million, which was 1.74 percent of net finance receivables. "We are very pleased with the continuing improvements in Cat Financial's business", said Kent Adams, Cat Financial president and vice president of Caterpillar Inc."Our portfolio had the lowest quarterly net write-offs since 2008, and new retail financing increased for the fourth consecutive quarter.As business continues to improve, Cat Financial is better positioned than ever to support Caterpillar customers and dealers around the world. "We are very thankful that no employees were injured as a result of the earthquake and tsunami in Japan and want to recognize our employees for their effort to ensure continued service to our customers and dealers in the region," Adams added. For nearly 30 years, Cat Financial, a wholly-owned subsidiary of Caterpillar Inc., has been providing financial service excellence to Cat customers. The company offers a wide range of financing alternatives to customers and Cat dealers for Cat machinery and engines, Solar® gas turbines and other equipment and marine vessels. Cat Financial has offices and subsidiaries located throughout the Americas, Asia, Australia and Europe, with headquarters in Nashville, Tennessee. STATISTICAL HIGHLIGHTS: FIRST QUARTER 2011 VS. FIRST QUARTER 2010 (ENDING MARCH 31) (Millions of dollars) CHANGE Revenues $ $ 1
